THE       ATJXBRNEY          GENERA&
                         OF    TEXAS




Cal.,Thomas C. Green, P.E.             Opinion No. M-270
Member Secretary
Texas State Board of Regfstratlon      Re:   Whether an individual em-
  for Professional Engineers                 ployed on a temporary and
Austin, Texas                                seasonal basis to assist
                                             with the handling of ex-
                                             amination papers may be
                                             paid his salary from
                                             Line Item 6 of the de-
                                             partmental approprla-
                                             tlon to the Texas State
                                             Board of Registration
                                             for Professional Engineers
                                             in Senate Bill 15, Acts
                                             60th Legislature, 1967,
Dear Colonel Green:                          Regular Session.
          You have requested the opinion of this office upon
the question of whether the Texas State Board of Registration
for Professional Engineers may hire an individual on a tem-
porary and seasonal basis to assist with the handling of ex-
amination papers and pay such individual's salary from Line
Item 6 of the departmental appropriation to the Texas State
Board of Registration for Professional En ineersas found in
Senate Bill 15, Acts 60th Legislature, 1927, Regular Session,
the General Appropriations Bill.
          Line Item 5 of that departmental appropriation
contains an appropriation for seasonal help, and Line Item 6
contains an appropriation for examination expense and pro- .,
fessional fees and services.
          Article 3271a, Vernon's Civil Statutes, the Texas
Engineering Practice Act, places upon the Texas State Board of
Registration for Professional Engineers the responsibility of
conducting certain examinations of those individuals desirous
of becoming licensed to practice engineering in the State of
Texas. Such responsibility to conduct examinations carries
with it the authority to take such action as the Texas State
Board of Registration for Professional Engineers feels is
necessary to comply with its responsibility of giving ex-
aminations, and this would include the hiring of personnel
necessary to conduct such examinations.

                              -1311-
Cal. Thomas C. Green, page 2 (M-270)


          Since the hiring of an individual to assist with the
handling of examination papers would seem to be a valid and
necessary examination expense, we are of the opinion that an
individual employed by the Texas State Board of Registration
for Professional Engineers on a temporary and seasonal basis
to assist with the handling of examination papers may be paid
his or her salary from either Line Item 5 or Line Item 6 of'~
the departmental appropriation to the Texas State Board of
Registration for Professional mglneers as found in Senate'Bill
15, Acts 60th Legislature, 1967, Regular Session, the,General
Appropriations Bill
                      SUMMARY
         The Texas State Board of Registration for
    Professional Engineers may pay an individual
    employed on a temporary and seasonal basis to
    assist with the handling of examination papers
    from either Line Item 6 or Line Item 5 of the
    departmental appropriation to the Texas State
    Board of Registration for Professional hgineers;
    as found in Senate Bill 15, Acts 60th Legislature,
    1967, Regular Session, the General Appropriations
    Bill.
                                     truly yours,


                                          C. MARTIN
                                          General of Texas
Prepared by Pat Bailey
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Joe Clayton
Robert Owen
Jack Goodman
Bill Craig
A. J. CARUBBI, JR.
Executive Assistant


                                - 1312-